Appeal from a judgment of the Supreme Court, Steuben County (Marianne Furfure, A.J.), entered June 1, 2015 in proceedings pursuant to RPTL article 7. The judgment, among other things, denied the petitions challenging the real property tax assessment for the 2009 and 2010 tax years.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 24 and 31, 2016,
It is hereby ordered that said appeal is unanimously
dismissed without costs upon stipulation.
Present—Whalen, P.J., Centra, Lindley, NeMoyer and Troutman, JJ.